UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 David Mitchell,

           Plaintiff,
                  v.                                     Civil Action No. 08-1980 (JDB)
 United States Department of Justice
 Executive Office for United States
 Attorneys et al.,

           Defendants.



                                      MEMORANDUM

       In this action brought pro se under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, plaintiff sought records from the Executive Office for United States Attorneys and the

Federal Bureau of Investigation pertaining to him. On March 18, 2009, defendants moved for

summary judgment. By Order of March 18, 2009, plaintiff was directed to respond by April 27,

2009 to defendants’ motion or risk entry of judgment for the movants on a conceded motion.

Plaintiff has not responded to the motion or sought additional time to do so. Hence, the Court

will grant defendants’ motion for summary judgment as conceded.1 A separate Order

accompanies this Memorandum.

                                                         s/
                                                    JOHN D. BATES
                                                United States District Judge
Dated: June 1, 2009



       1
         See In re Miller, 2004 WL 963819, 1 (D.C. Cir., May 4, 2004) (In managing its docket
under the circumstances presented, “the court may choose to . . . resolve the motion for summary
judgment on the merits without an opposition . . . or [] treat summary judgment as conceded.”)